IN THE
                         TENTH COURT OF APPEALS

                                No. 10-17-00185-CR

CHRISTOPHER K. SCHMOTZER,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee


                          From the 85th District Court
                              Brazos County, Texas
                         Trial Court No. 09-1287-CRF-85


                                       ORDER

      Christopher K. Schmotzer’s “Motion for Suspension of the Rules pursuant to

TRAP Rule 2,” filed on June 16, 2017, is dismissed as moot.


                                        PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion dismissed as moot
Order issued and filed July 19, 2017